Citation Nr: 1118808	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  03-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for the Veteran's service-connected left olecranon bursitis, status post excision exostosis, evaluated as 10 percent disabling prior to May 18, 2009.

3.  Entitlement to an increased rating for the Veteran's service-connected left olecranon bursitis, status post excision exostosis, evaluated as 20 percent disabling since May 18, 2009.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1958 to April 1960.  The Veteran died in November 2009.  The Appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's petition to reopen his claim for service connection for hypertension and continued the noncompensable disability rating for his left olecranon bursitis, status post excision exostosis.  The Veteran timely appealed this rating decision.

In March 2005, the Veteran testified at a videoconference hearing held before a former Veterans Law Judge (VLJ).  A transcript of the hearing is currently of record.  

In May 2005, the Board granted the Veteran's petition to reopen his claim for service connection for hypertension, and then remanded the hypertension and the left elbow disability claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

Following the Board's May 2005 remand, the AMC in an August 2005 rating decision increased the disability rating for the Veteran's left olecranon bursitis, status post excision exostosis, to 10 percent, retroactively effective from March 7, 2002, the date of the Veteran's increased rating claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

Following the additional development, the Veteran's appeal was returned to the Board.  In a September 2006 decision, the Board denied the Veteran's claim for service connection for hypertension and denied his claim for a disability evaluation in excess of 10 percent for his service-connected olecranon bursitis of the left elbow.

The Veteran appealed the September 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2007 Joint Motion for Remand (JMR), the parties moved to vacate the September 2006 Board decision and remand the case to the Board.  The Court granted the motion in an August 2007 Court Order.  Thereafter, the case was returned to the Board for development consistent with the Court Order.

In November 2007, the Board duly notified the Veteran that the Board no longer employed the VLJ that had conducted the March 2005 Board hearing and that he had the right to another Board hearing.  Later that same month, the Veteran indicated that he did not want an additional hearing.

In December 2007, the Board remanded the Veteran's appeal to the RO via the AMC for further development consistent with the August 2007 Court Order.

Following the additional development, the Veteran's appeal was returned to the Board.  The Board denied the Veteran's appeal in an August 2008 decision.
The Veteran appealed the August 2008 Board decision to the Court.  In an August 2009 JMR, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion in an August 2009 Court Order.  

A subsequent August 2009 rating decision created staged disability ratings by increasing the disability rating for the Veteran's left olecranon bursitis, status post excision exostosis, to 20 percent, retroactively effective from May 18, 2009, the date of the Veteran's subsequent increased rating claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.

The Veteran's claims file was then returned to the Board.  In an April 2010 decision, the Board dismissed the Veteran's appeal due to his recent death in November 2009.

In April 2010, the Appellant submitted a Motion for Substitution in the Veteran's appeal.  The Motion was granted by the RO in March 2011, and the case was returned to the Board for further development consistent with the August 2009 Court Order.

The issues of: (1) entitlement to an increased rating for the Veteran's service-connected left olecranon bursitis, status post excision exostosis, evaluated as 10 percent disabling prior to May 18, 2009, and (2) entitlement to an increased rating for the Veteran's service-connected left olecranon bursitis, status post excision exostosis, evaluated as 20 percent disabling since May 18, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.



FINDING OF FACT

The Veteran sustained high blood pressure readings during his active military service.  Thus, chronic in-service symptoms and continuous post-service symptoms relating to his hypertension are established, and the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's post-service hypertension was related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's hypertension have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Appellant's claim for service connection.  This is so because the Board is taking action favorable to the Appellant by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection Claim

The Appellant seeks service connection for the Veteran's hypertension.  

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disorder; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and, medical evidence of a nexus between the claimed in-service disease or injury and the current disorder.  Id.  

In addition, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for hypertension, a chronic disorder, when the disorder manifests to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  
The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regards to a current diagnosis, the Veteran had a current diagnosis of hypertension from private treatment records.  See generally Dr. Voelker private treatment records.

The claims file also contains lay evidence supporting both the in-service incurrence of his disorder, as well as a continuity of symptomatology since discharge.  The lay evidence includes the Veteran's Board hearing testimony, the representative's statements, the Appellant's statements, the Veteran's statements, and a lay statement from the Veteran's brother.  The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran was competent to report his symptoms because this required only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran previously indicated that ever since his active military service, he had suffered from high blood pressure, which is associated with hypertension.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, as discussed further below, the Veteran's previous contentions regarding his hypertension are consistent with the medical record as a whole.  The medical evidence confirms that the Veteran was treated continuously for his symptoms over the years.  Also, his statements are internally consistent as the Veteran never alleged any etiology for his hypertension other than the in-service incurrence of the problem.  The Board further notes the presence of this consistency in statements made to private and VA treatment providers over the years.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The lay evidence in this case is further supported by the objective, medical record.  The in-service incurrence of his hypertension is shown in his service treatment records (STRs).  The Veteran's July 1957 military entrance examination report showed a blood pressure reading of 145/80.  During his military service, in November 1959, the Veteran had blood pressure readings of 120/90, 110/66, 100/78, and 118/92.  In March 1960, the Veteran's blood pressure reading was 120/80.  At the Veteran's April 1960 military separation examination, his blood pressure reading was 134/90.  The Veteran's military service ended in April 1960.

Post- service continuation of the Veteran's symptoms has also been objectively established.  VA and private medical records document the Veteran's hypertension and its lengthy history.

Beginning in October 1971, a private treatment record reported the Veteran's negative history as to shortness of breath or chest pain, and the record reports a blood pressure reading of 124/88.  The records reported a negative history of hypertension or high blood pressure, and hypertension was not diagnosed.  Subsequent treatment records from the same private physician indicated that the Veteran was on blood pressure medication in October 1975 and that he was being treated for hypertension in September 1980.  See generally Dr. Voelker private treatment records.

A February 1991 VA examination record reported the Veteran's history of high blood pressure since 1964.  After taking the Veteran's blood pressure, the examiner diagnosed the Veteran with hypertension.

In September 2003, the Veteran's brother submitted a statement.  He reported that in the Fall of 1960 the Veteran underwent a physical examination for his job, and the job revealed that the Veteran had high blood pressure.  The brother stated that, "[a] recommendation was made that he see his family physician to get help in decreasing his blood pressure," that medication was prescribed for several days, and when reexamined, the Veteran's blood pressure was down.

A May 2005 VA examination record reported the Veteran's history of hypertension since his military service.  The Veteran stated that he was found to have high blood pressure in 1960 during a work physical.  He was given blood pressure medication, which returned his blood pressure to normal.  The Veteran reported that he never refilled the prescription.  The Veteran reported that he was diagnosed with hypertension and began receiving treatment for hypertension in 1970.  The examiner noted that the STRs reported elevated blood pressure readings in July 1957 and April 1960, but "[a]ccording to modern standards of normal blood pressure, all [the in-service] blood pressures [were] on the upper range of normal."

In April 2008, the Veteran was afforded another VA examination to determine the nature and etiology of his hypertension.  The Veteran reported a history of headaches, which he associated with undiagnosed blood pressure.  The Veteran also stated that he was initially informed that he had high blood pressure in 1960.  

The Board recognizes that the April 2008 VA examiner provided a negative nexus opinion in regards to the Veteran's hypertension.  However, given the totality of the evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's hypertension have been established.  Therefore, it is not necessary to determine whether a nexus exists between the Veteran's post-service symptoms and his symptoms during his active military service.  The medical and lay evidence in this case is sufficient to allow the Board to make a decision. 

In sum, the Board finds that the preponderance of the evidence is in favor of the claim for service connection for hypertension.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010); Gilbert, 1 Vet. App. at 57.  As such, the appeal is granted.



ORDER

The claim for service connection for the Veteran's hypertension is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining increased rating claims can be properly adjudicated.  

In April 2008, the Veteran was afforded a VA examination for the purpose of determining the current severity of his left elbow disability.  At the examination, the Veteran reported a history of flare-ups in relation to his left elbow disability.  Specifically, the Veteran stated that his left elbow flared up during cold weather or when touched or bumped.  The VA examiner determined that, "[a]dditional limitations [of the left elbow disability] due to flare-ups cannot be determined without resorting to mere speculation."  A similar medical opinion regarding the Veteran's flare-ups was also provided by the July 2009 VA examiner.

As mentioned, in an August 2009 Order, the Court granted the parties' JMR, and then vacated the Board's August 2008 decision and remanded the appeal to the Board for further development.  Specifically, the Court determined that the April 2008 VA medical opinion (and thus also, by comparison, the July 2009 VA medical opinion) was inadequate in regards to the examiner's discussion of the Veteran's flare-ups.  The Court remanded the case to the Board for another medical opinion.  Thus, the Board finds that the increased rating claims must be returned to the original VA examiner for an addendum medical opinion.  The Board finds that this medical opinion is necessary before the Appellant's claims can be decided on the merits.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In Jones v. Shinseki, 23 Vet. App. 382, 387 (2010) the Court explained that: an examiner should not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  The use of any such phrase requires a complete explanation as to why an opinion cannot be rendered.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall ask the original July 2009 VA joints examiner to provide an addendum opinion regarding the severity of the Veteran's service-connected left olecranon bursitis, status post excision exostosis.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Codes 5019 and 5206.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

Specifically, the examiner is asked to answer the following questions:
	(1)  At what point in the Veteran's ranges of motion, 	did his pain begin?
	(2)  Why were the Veteran's reports of pain credible 	or not credible?
	(3)  If feasible, the Veteran's left elbow flare-ups 	should be portrayed in terms of degrees of additional 	range of motion lost due to pain or flare-ups.  If it is 	not feasible, the examiner should explain why.

2.  After the above action has been completed, readjudicate the Appellant's increased rating claims.  If the claims remain denied, issue to the Appellant and her representative a Supplemental Statement of the Case (SSOC), and afford the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


